Citation Nr: 1829787	
Decision Date: 08/13/18    Archive Date: 08/17/18

DOCKET NO.  15-05 502	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of overpayment of education benefits in the amount of $5,456.99 in tuition and fees and $484.17 for books and supplies, for a total amount of $5,941.16.


REPRESENTATION

The Veteran represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2012 to February 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran initially requested a Board hearing on her January 2015 VA form 9. A hearing was scheduled in July 2015, but the Veteran canceled the hearing and requested her appeal be withdrawn the day of the Board hearing.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 2012 to February 2013.

2.  On July 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2018).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

VA received a telephone call from the Veteran on July 21, 2015 during which she  requested that her Notice of Disagreement be cancelled and that she did not wish to proceed with the appeal.  The VA representative who received the call noted that the Veteran was properly identified.  The Veteran's request was put in writing on a contemporaneous Report of General Information, which was then associated with the file.  In September 2015, the RO sent the Veteran a letter confirming the withdrawal and providing instructions to reestablish the appeal should the withdrawal be in error.  No response was received.  

The Board finds that this written documentation of the Veteran's request satisfies the requirements for withdrawing the claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J.W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


